IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

V. ID No. 1402014360

DENNIS WILLIAMS,

Defendant.

Date Submitted: June 26, 2017
Date Decided: August 22, 2017

Upon Dennis Williams’ Motion for Postconviction Relief
DENIED

Upon consideration of the motion for postconviction relief counsel filed by
Defendant Dennis Williams; Rule 61 of the Superior Court Rules of Criminal
Procedure (“Rule 61”); the facts, arguments and legal authorities set forth in
Defendant’s motion and the State’s response in opposition thereto; Trial Counsel’s
affidavit; statutory and decisional law; and the entire record in this case, the Court
finds as follows:

l. This case Was tried to a jury October 21-23, 2014. Defendant Was
represented by counsel at trial (“Trial Counsel”).

2. Defendant stipulated that he Was a person prohibited.

3. On October 23, 2014, following the three-day jury trial, the jury found
Defendant guilty of Possession of a Firearm by a Person Prohibited (“PFBPP”) and

Possession of Ammunition by a Person Prohibited (“PABPP”). Defendant Was

found not guilty of Reckless Endangering First Degree and Possession of a Firearm
During Commission of a Felony.

4. Trial Counsel moved for a judgment of acquittal, contending that the
verdicts Were inconsistent The State opposed Defendant’s motion The Court
denied the motion for judgment of acquittal on the grounds that the verdicts Were
not inconsistent because the crimes on Which Defendant was acquitted required the
State to establish different factual elements beyond a reasonable doubt. Specifically,
the State had to prove that Defendant actually discharged the firearm rather than
merely possessing it. In addition, there Was direct evidence of the crimes alleging
possession of a firearm While there Was only circumstantial evidence that Defendant
actually discharged the Weapon.

5. By Order dated March 13, 2015, effective February 22, 20l4,
Defendant Was sentenced

6. On March 30, 2015, Defendant filed a timely appeal of his conviction
and sentence With the Delaware Supreme Court, Which affirmed this Court’s ruling
by Order dated December 4, 2015.l

7. On April ll, 2016, Defendant filed a timely motion for postconviction
relief and a motion for appointment of postconviction relief counsel pursuant to Rule

6l as a self-represented litigant.

 

l Williams v. State, 129 A.3d 232 (TABLE) (Del. 2015).
` ' 2

8. Rule 6l(e) governs the appointment of counsel in postconviction
proceedings Upon a defendant’s timely request, the Court shall appoint counsel for
an indigent movant’s first motion for postconviction relief if the motion seeks to set
aside “a judgment of conviction after a trial that has been affirmed by final order
upon direct appellate review and is for a crime designated as a class A, B, or C felony
under ll Del. C. § 4205(b).”2

9. Pursuant to ll Del. C. § 1448(0), PFBPP is a class C Felony if the
defendant has been previously convicted of a violent felony. Defendant qualified
for increased sentencing under § l448(e)(l) because of Defendant’s status as a
prohibited person and his previous conviction of a violent felony.3 Accordingly,
Defendant’s 2014 jury conviction of PFBPP, from which he seeks postconviction
relief, is a class C felony and Defendant is entitled to appointment of counsel to
pursue his first motion for postconviction relief. Accordingly, Counsel was
appointed to represent Defendant on his motion for post-conviction relief (“Rule 61

Counsel”).

 

2 Super. Ct. Crim. R. 6l(e)(l). Rule 6l(e)(l) also requires the Court to appoint
counsel where “a judgment of conviction after a trial that has been affirmed by final
order upon direct appellate review and resulted in the imposition of a sentence under
ll Del. C. § 42l4(b) [. . . or . . .] a sentence of death.” Because Defendant was not
sentenced to life imprisonment or death, these exceptions are inapplicable

3 Defendant was convicted of Possession of a Deadly Weapon by a Person
Prohibited, a violent felony under ll Del. C. § 4201(0), on October 18, 2007.

3

10. Rule 61 Counsel has filed an Amended Motion for Postconviction
Relief (“PCR Motion”) alleging ineffective assistance of Trial Counsel on two
grounds: (i) failure to request a mistrial after a State’s witness “narrated” a video of
the crime scene and (ii) stipulating that Defendant was a person prohibited

ll. The version of Rule 61 that was in place at the time Defendant filed his
Rule 61 motion is applicable4 Postconviction relief is a “collateral remedy which
provides an avenue for upsetting judgments that have otherwise become final.”5 To
protect the finality of criminal convictions, the Court must consider the procedural
requirements for relief set out under Rule 6l(i) before addressing the merits of the
motion.6

12. Rule 61(i)(1) bars a motion for postconviction relief that is filed more
than one year from a final judgment of conviction7 This bar is inapplicable, as
Defendant’s PCR Motion is timely. Rule 6l(i)(2) bars successive motions for
postconviction relief.8 This bar is inapplicable, as this is Defendant’s first motion
for postconviction relief. Rule 6l(i)(3) bars relief if the postconviction motion

includes claims that were not asserted in prior proceedings leading to the final

 

4 See Washz'ngton v. State, 2014 WL 4243590, at *2 (Del. Aug. 26, 2014) (applying
the version of Rule 61 in effect when defendant originally filed his postconviction
motion).

5 Flamer v. State, 585 A.2d 736, 745 (Del. 1990).

6 Younger v. State, 580 A.2d 552, 554 (Del. 1990).

7 Super. Ct. Crim. R. 6l(i)(l).
8 Super. Ct. Crim. R. 6l(i)(2).

judgment, unless the movant shows cause for relief from the procedural bars and
prejudice from a violation of the movant’s rights.9 Moreover, Rule 6l(i)(4) bars
relief if the postconviction motion includes grounds for relief formerly adjudicated
in any proceeding leading to the judgment of conviction, in an appeal, or in a
postconviction proceeding10 Rule 61(i)(3) and 6l(i)(4) are inapplicable because
Defendant’s claims for ineffective assistance of counsel could not have been raised
on direct appeal.11

13. The procedural requirements of Rule 61(i) are satisfied Accordingly,
the Court will address Defendant’s PCR Motion on the merits.

14. The standard used to evaluate claims of ineffective assistance is the
two-prong test articulated by the United States Supreme Court in Stricklana' v.
Washington,12 as adopted in Delaware.13 Under Strickland, Defendant must show
that (1) Defense Counsel’s representation fell below an objective standard of
reasonableness; and (2) there is a reasonable probability that, but for Defense

Counsel’s unprofessional errors, the result of the proceeding would have been

 

9 Super. Ct. Crim. R. 61(i)(3).
10 Super. Ct. Crim. R. 6l(i)(4).
11 Thelemarque v. State, 2016 WL 556631, at *3 (Del. Feb. 11, 2016) (“[T]his Court
will not review claims of ineffective assistance of counsel for the first time on direct
appeal.”); Watson v. State, 2013 WL 5745708, at *2 (Del. Oct. 21, 2013) (“It is well-
settled that this Court will not consider a claim of ineffective assistance that is raised
for the first time in a direct appeal.”).

12 466 U.S. 668 (1984).

13 Albury v. State, 551 A.2d 53 (Del. 1988).

5

different.14 Failure to prove either prong will render Defendant’s claim
insufficient.15

15. The Court shall dismiss entirely conclusory allegations of ineffective
assistance.16 The movant must provide concrete allegations of prejudice, including
specifying the nature of the prejudice and the adverse effects actually suffered.17
Moreover, the movant must overcome the strong presumption that counsel’s conduct
was professionally reasonable.18 Defendant must assert specific allegations
establishing that Defense Counsel acted unreasonably as viewed against “prevailing
professional norms.”19

16. Defense counsel’s representation was well within the range of
reasonable representation

(a) With respect to the claim that a State’s witness narrated a video of the
crime scene, Defendant’s interpretation is factually inaccurate The State’s witness

did not narrate the video presentation; rather the State’s witness testified regarding

his own observations as an eyewitness at the scene. The cold record does not

 

14 Stl”icklana', 466 U.S. at 687.

15 Id. at 688; Dawson v. State, 673 A.2d 1186, 1196 (Del. 1996).

16 Younger, 580 A.2d at 555; Jordan v. State, 1994 WL 466142, at *1 (Del. Aug. 25,
1994).

17 Stl”icklaI/ld, 466 U.S. at 692; Wl”ight v. State, 671 A.2d 1353, 1356 (D€l. 1996)
(“Mere allegations of ineffectiveness will not suffice.”).

18 Strickland, 466 U.S. at 687-88.

19 Id. at 688.

adequately represent the pace and tenor of the testimony which did not run afoul of
the Court’s instructions regarding presentation of the video evidence lt was entirely
reasonable for Trial Counsel to make argument that the video did not support the
State’s claims, and that is exactly what Trial Counsel did argue to the jury.
Moreover, Trial Counsel could reasonably conclude that a curative instruction would
be less effective than Trial Counsel’s affirmative argument Judicial scrutiny should
be highly deferential to counsel’s decisions on trial strategy.20

(b) With respect to the stipulation as a person prohibited, the jury was not
advised the basis for Defendant’s status. Agreeing to a stipulation of fact under these
circumstances was entirely reasonable; indeed, it is standard practice

17. Defendant did not suffer prejudice

(a) With respect to the claim that a State’s witness narrated a video of the
crime scene, the Court would not have sustained an objection since the presentation
was not objectionable

(b) With respect to the stipulation as a person prohibited, had the charge been
severed, presentation of evidence regarding Defendant’s status would have been pro
forma.

18. Defendant cannot satisfy either prong of Strickland and, therefore, his

claim of ineffective assistance of counsel must be denied

 

20 Id. at 689.

NOW, THEREFORE, on this 22“‘1 day of August 2017, Defendant Dennis
Williams’ Amended Motion for Postconviction Relief is hereby DENIED.

IT IS SO ORDERED.

  

 

The Honorable Andrea L:_lrlocanelli

Original to Prothonotary

cc: Edward F. Eaton, Esq.
Mark A. Denney, DAG
Dennis Williams SBI 00370540